        Case 2:18-cr-00458-GAM Document 58 Filed 12/01/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                         :
                                                 :
                           v.                    :              CRIMINAL ACTION
                                                 :              No. 18-458
JAMES HILL                                       :
                                                 :


                                         ORDER


      This 1st day of December, 2020, after consideration of Defendant’s Pro Se Motion for

Reconsideration of Sentence (ECF No. 56) it is hereby ORDERED that the motion is DENIED.




                                                   /s/ Gerald Austin McHugh
                                                 United States District Judge




                                             1
